Citation Nr: 1450374	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 United States Code, Section 1805 for a child of a Vietnam Veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1969 to July 1971.  The appellant is the Veteran's daughter and seeks benefits under 38 U.S.C.A. § 1805.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  

This matter was previously before the Board in April 2010 at which time it was remanded for additional development.  A June 2011 Board decision was promulgated and, in April 2013, that decision was vacated by the Court of Appeals for Veterans Claims (Court).  The Board last remanded the issue in January 2014.

Regrettably, the appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In its January 2014 remand, the Board ordered the RO to notify the appellant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA would attempt to obtain, and which evidence she is responsible for providing in accordance with the Veterans Claims Assistance Act of 2000, and to obtain a VA medical opinion.  

The Board requested that such notice be sent to the Veteran based, in part, on the April 2013 memorandum decision by the Court which found that the appellant was prejudiced by the Board's failure to specifically identify what evidence could be submitted to substantiate the claim during its April 2010 hearing.

A new VA medical opinion was obtained; however, in June 2014, a Veterans Service Center Manager determined that the Veteran need not be provided with the notice described above because such notification was provided to the appellant March 21, 2007, prior to the Court's finding that the Veteran was prejudiced by the April 2010 hearing.  The Veterans Service Center Manager gave no further explanation for the intentional failure to comply and this action fails to meet the mandate of the Board's January 2014 remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  






Accordingly, the case is REMANDED for the following action:

1.  Provide adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a monetary allowance under 38 United States Code, Section 1805 for a child of a Vietnam Veteran born with spina bifida.

2.  Thereafter, if necessary, any additional development deemed appropriate must be accomplished.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



